                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

 UNITED STATES OF AMERICA                           §
                                                    §
 v.                                                 §   CRIMINAL NO. 4:09CR27-SDJ-KPJ-1
                                                    §
 JAMES THOMAS COOPER II                             §


               MEMORANDUM ADOPTING REPORT AND
       RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the above-referenced criminal action, this Court having

heretofore referred the request for revocation of Defendant’s supervised release to the United

States Magistrate Judge for proper consideration. The Court has received the Report of the United

States Magistrate Judge pursuant to its order. Defendant having waived allocution before this

Court as well as his right to object to the Report of the Magistrate Judge, the Court is of the opinion

that the findings and conclusions of the Magistrate Judge are correct.

       It is, therefore, ORDERED that the Magistrate Judge’s Report is ADOPTED as the

opinion of the Court. It is further ORDERED that Defendant’s supervised release is hereby

REVOKED. It is further ORDERED that Defendant be committed to the custody of the Bureau

of Prisons to be imprisoned for a term of six (6) months, to be served consecutively to any other

sentence, with thirty (30) months of supervised release to follow, subject to the conditions

previously stated and entered on the record. It is further recommended that within twenty-four (24)

hours of release from the Bureau of Prisons, Defendant is required to report to a Cenikor facility

and participate in an inpatient treatment program for eighteen to twenty-four (18–24) months, as

recommended by Cenikor and approved by the supervising probation officer.
So ORDERED and SIGNED this 18th day of October, 2019.




                                         ____________________________________
                                         SEAN D. JORDAN
                                         UNITED STATES DISTRICT JUDGE




                                     2
